The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1, 4-6, 8, 11-12, 15, 18 and 20-30 have been examined.Claims 1, 4-6, 8, 11-12, 15, 18 and 20-30 have been rejected.

Response to Arguments
The arguments submitted October 21, 2021 have been fully considered but are moot in view of the new grounds of rejection.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 27 lines 2-3 recite "receive a selection of a second breakdown element group from the second breakdown element group".  This is unclear and should likely recite a 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-6, 8, 11, 12, 15, 18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Panopticon Designer & Analyst Version 16.7.0 User Guide by Datawatch.com (herein "Datawatch") in view of Chaudhri (US Patent 9,753,627). 

As per claim 1, Datawatch discloses a system, comprising: 
	a processor; and a memory (page 1, the software is installed on a Windows PC), the memory storing instructions that, when executed by the processor, cause the 

Datawatch does not expressly disclose the system wherein the elements are widgets. 

Chaudhri ('627) teaches use of a dashboard that provides multiple widgets for quick access by a user. The user can interact with the dashboard to add or remove widgets (column 2 line 62 through column 3 line 12) and the widgets may convey useful information to the user or provide access to a commonly needed functionality (column 3 lines 30-35).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the chart generation system disclosed by Datawatch such that each visualization is displayed in a widget, as taught by Chaudhri ('627). This modification would have been obvious because widgets allow for easy standardized activation and dismissal without requiring a user to search for particular Ul elements (as in Chaudhri ('627) column 2 lines 48-53).

As per claim 4, Datawatch in view of Chaudhri ('627) discloses the system of claim 1, wherein each of the respective widget view types comprises an aggregate view type or a separate view type (Datawatch page 58, a timeseries scatter plot or a timeseries combination plot can be used). 

As per claim 5, Datawatch in view of Chaudhri ('627) discloses the system of claim 4, wherein the aggregate view type aggregates data associated with the first breakdown element and the second breakdown element into a single plot (Datawatch page 58, one 

As per claim 6, Datawatch in view of Chaudhri ('627) discloses the system of claim 4, wherein the separate view type separates data associated with the first breakdown element and the second breakdown element into first and second respective plots (Datawatch page 58, one possible type of visualization is a line graph which plots the different data sets onto separate lines).

As per claims 8, 11 and 12, these claims recite limitations found in claims 1, 5 and 6, respectively, and are respectively rejected on the same grounds as claims 1, 5 and 6.

As per claim 15, this claim recites limitations found in claim 1 and is rejected on the same grounds as claim 1.

As per claim 18, this claim recites limitations found in claims 5 and 6 and is rejected on the same grounds as claims 5 and 6.

As per claim 20, Datawatch in view of Chaudhri ('627) discloses the non-transitory, computer readable medium of claim 15, wherein the plurality of widgets of the dashboard GUI include a first widget of the aggregate view type and a second widget of the separate view type (Datawatch page 58, the visualizations include some types with 

As per claim 21, Datawatch in view of Chaudhri ('627) discloses the system of claim 1, wherein the first and second breakdown elements correspond to first and second respective subsets of a data set used to render the dashboard GUI (Datawatch page 38, the filters each correspond to sets of data points that are used in rendering the visualizations).

As per claims 22 and 23, these claims recite limitations found in claim 21 and are rejected on the same grounds as claim 21.

As per claim 24, Datawatch in view of Chaudhri ('627) discloses the non-transitory, computer readable medium of claim 20, 
	wherein the first widget of the aggregate view type aggregates data associated with the first breakdown element and the second breakdown element into a single plot (Datawatch page 58, the visualizations include some visualization types with data aggregated and some with data items clearly delineated; inclusion of both is an obvious modification in view of both types of charts being possible; the selected filters affect all visualizations, as in Datawatch page 42), and 
	wherein the second widget of the separate view type separates data associated with the first breakdown element and the second breakdown element into separate plots (Datawatch page 58, the visualizations include some visualization types with data 

As per claim 25, Datawatch in view of Chaudhri ('627) discloses the system of claim 1, wherein the instructions, when executed by the processor, cause the processor to display a plurality of breakdown elements within the first breakdown element group in response to receiving the selection of the first breakdown element group (Datawatch pages 41 and 42, in response to a selection of the region group, the multiple selectable regions are displayed).

As per claim 26, Datawatch in view of Chaudhri ('627) discloses the system of claim 25, wherein the instructions, when executed by the processor, cause the processor to display a plurality of unselected breakdown elements in response to receiving the selection of the first breakdown element from the first breakdown element group (Datawatch page 42, except for the "select all" selection, any region selected will continue to cause the display of unselected regions that may also be selected).

As per claim 27, Datawatch in view of Chaudhri ('627) discloses the system of claim 1, wherein the instructions, when executed by the processor, cause the processor to receive a selection of a second breakdown element group from the second breakdown element group (Datawatch page 39, a country group of filters is shown as a pull down menu (group) of filter items).

As per claim 28, Datawatch in view of Chaudhri ('627) discloses the system of claim 1, wherein the selection of the second breakdown element is received from the first breakdown element group (Datawatch pages 41-43, multiple regions may be selected from the region group).

As per claim 29, Datawatch in view of Chaudhri ('627) discloses the system of claim 1, wherein the instructions, when executed by the processor, cause the processor to: 
	receive a selection of a tab (page 8, workbooks are organized into tabs that include data visualizations and filters); and 	in response to receiving the selection of the tab, display a plurality of widgets associated with the tab (page 8, multiple data visualizations may be found on each tab).

As per claim 30, Datawatch in view of Chaudhri ('627) discloses the system of claim 1, wherein the instructions, when executed by the processor, cause the processor to: 	receive a user input, wherein the user input is indicative of a cursor hovering over an icon (Datawatch page 25, hovering over an item displays details associated with the item); and 	in response to receiving the user input, display a pop-up window displaying information regarding information associated with the plurality of widgets (Datawatch page 25, hovering over an item displays details associated with the item; the figure on the is page shows the pop-up window displaying data point information that is relevant to the charts).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Louch teaches a system for a user-customized display of multiple widgets in a space.  Omernick teaches a widget display interface in which finger gestures on a touch screen are used to modify the display.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.